AMENDMENT TO PARTICIPATION AGREEMENT The Participation Agreement (the “Agreement”), dated August 1, 2000, by and among AIM Variable Insurance Funds, a Delaware trust, A I M Distributors, Inc., a Delaware corporation, Kansas City Life Insurance Company, a Missouri life insurance company, and Sunset Financial Services, Inc., is hereby amended as follows: Schedule A of the Agreement is hereby deleted in its entirety and replaced with the following: SCHEDULE A FUNDS AVAILABLE UNDER THE POLICIES SEPARATE ACOUNTS UTILIZING THE FUNDS CONTRACTS FUNDED BY THE SEPARATE ACCOUNTS Series I shares AIM V.I. Dent Demographic Trends Fund AIM V.I. New Technology Fund Kansas City Life Variable Life Separate Accounts, established April 24, 1995, registration number 033-95354 Kansas City Life Variable Annuity Separate Account, established January 23, 1995, registration number 033-89984 §J146 (Variable Life) §J150 (Survivorship VUL) §J155 (Century II VUL Alliance Services) §J158 (Century II Heritage Survivorship VUL) §J147 (Century II VA) §J157 (Century II VA Affinity Series) §J159 (Century II Freedom Variable Annuity) All other terms and provisions of the Agreement not amended herein shall remain in full force and effect. Effective Date: October 31, 2002. AIM VARIABLE INSURANCE FUNDS Attest:/s/ Jim CoppedgeBy:/s/ Carol F. Relihan Name:Jim CoppedgeName:Carol F. Relihan Title:Assistance SecretaryTitle:Senior Vice President (SEAL) AIM DISTRIBUTORS, INC. Attest:/s/ Jim CoppedgeBy:/s/ Michael J. Cemo Name:Jim CoppedgeName:Michael J. Cemo Title:Assistance SecretaryTitle:President (SEAL) 1 KANSAS CITY LIFE INSURANCE COMPANY Attest:/s/ William A.
